CompanyataGlance Tortoise North American Energy Corp. (NYSE: TYN) is a non-diversified closed-end investment company focused primarily on investing in equity securities of companies in the energy sector with their primary operations in North America, including oil and gas exploitation, energy infrastructure and energy shipping companies. Our investments are primarily in Master Limited Partnerships (MLPs) and their affiliates, but may also include Canadian royalty and income trusts, common stock, debt and other securities issued by energy companies that are not MLPs. Investment Goals: Yield, Growth and Quality TYN seeks a high level of total return with an emphasis on current distributions paid to stockholders. In seeking to achieve yield, we target distributions to our stockholders that are roughly equal to the underlying yield on a direct investment in MLPs. In order to accomplish this, we maintain our strategy of investing primarily in companies in the energy sector with attractive current yields and growth potential. We seek to achieve distribution growth as revenues of our underlying companies grow with the economy, with the population and through rate increases. This revenue growth generally leads to increased operating profits, and when combined with internal expansion projects and acquisitions, is expected to provide attractive growth in distributions to us. TYN seeks to achieve quality by investing in companies operating energy infrastructure assets that are critical to the North American economy. Often these assets would be difficult to replicate. We also back experienced management teams with successful track records. By investing in TYN, our stockholders have access to a portfolio that is diversified through geographic regions and across product lines, including natural gas, natural gas liquids, crude oil and refined products. About U.S. Energy Infrastructure Master Limited Partnerships (MLPs) MLPs are limited partnerships whose units trade on public exchanges such as the New York Stock Exchange (NYSE), the NYSE Alternext US and the NASDAQ. Buying MLP units makes an investor a limited partner in the MLP. There are currently approximately 70 MLPs in the market, mostly in industries related to energy and natural resources. We invest primarily in MLPs in the energy infrastructure sector. Energy infrastructure MLPs are engaged in the transportation, storage and processing of crude oil, natural gas and refined products from production points to the end users. TYN Investment Features We provide stockholders an alternative to investing directly in MLPs and their affiliates. We offer investors the opportunity to receive an attractive distribution return with a historically low return correlation to returns on stocks and bonds. Additional features include: One Form 1099 per stockholder at the end of the year, multiple K-1s and multiple state filings for individual partnership investments; A professional management team, with more than 120 years combined investment experience; The ability to access investment grade credit markets to enhance stockholder return; and Access to direct placements and other investments not available through the public market. March 31, 2011 Dear Fellow Stockholders, The MLP market began fiscal 2011 where it left off in 2010, with stock prices rising, distributions growing and an active acquisition market with ample access to capital. A frigid winter for many of us reinforces the critical nature of MLP pipelines that deliver natural gas to our homes to provide warmth. Master Limited Partnership Sector Review and Outlook During our first fiscal quarter, the Tortoise MLP Total Return Index™ (TMLPT) had a total return of 9.2 percent, as an improving economy, continued MLP distribution growth and acquisition activity propelled returns. Despite the strong sector performance, MLPs lagged the S&P 500 total return of 13.0 percent during the same period, as a result of lower relative December performance stemming in part from a rebound in the broader economic recovery. The economy continued to show signs of improvement, increasing energy demand. The most recent economic data shows the economy (as measured by GDP growth) grew at a rate of 2.8 percent in the fourth calendar quarter of 2010, the sixth consecutive quarter of reported growth. Suppliers of energy continue to find new sources in areas commonly referred to as Eagleford, Haynesville, Bakken and Marcellus. With both the supply and demand for energy on the rise, MLPs remain active in building and expanding the critical infrastructure required to connect energy suppliers to end users. This fundamental backdrop provides the support for continued growth in MLP distributions. In fiscal 2011, we expect MLP distribution growth between 4 and 6 percent, up slightly from our expectation for fiscal 2010 of between 3 and 5 percent. We believe the combination of current yield plus growth offered by MLPs remains an attractive investment alternative for many investors. Company Performance Review and Outlook Our total assets increased from $193.8 million on Nov. 30, 2010 to $211.9 million on Feb. 28, 2011, primarily resulting from market appreciation of our investments. Our total return based on market value (including the reinvestment of distributions) for the first fiscal quarter of 2011 was 5.9 percent, as compared to 2.0 percent for the prior fiscal quarter ended Nov. 30, 2010 and 16.7 percent for the first fiscal quarter of 2010. We paid a distribution of $0.3725 per common share ($1.49 annualized) to our stockholders on March 1, 2011, a 0.7 percent increase from the prior quarterly distribution of $0.37. This represents an annualized yield of 5.8 percent based on the fiscal quarter closing price of $25.50. Our payout ratio of distributions to distributable cash flow (DCF) for the fiscal quarter was 94.4 percent. TYN helped finance energy infrastructure sector growth with the completion of two direct placement investments totaling $6 million during the fiscal quarter. Through these investments, we acquired common units in PAA Natural Gas Storage, L.P. and Buckeye Partners, L.P., which used the proceeds to help finance acquisitions in natural gas and crude oil/refined products storage assets, respectively. We ended our fiscal quarter with leverage at 11.7 percent of total assets, well below our long-term target of 20 percent. We continue to seek to emphasize quality and DCF sustainability through a conservative leverage policy. As of fiscal quarter end, 60.7 percent of our leverage had fixed interest rates, a weighted average maturity of 0.3 years, and a weighted average cost of leverage of 4.01 percent. We expect to refinance a portion of our leverage in June 2011. Conclusion Thank you for your investment and please plan to join us for our annual stockholders’ meeting on May 20, 2011 at 10 a.m. central time at our offices located at 11550 Ash St., Suite 300, in Leawood, Kan. If you are unable to attend the meeting, you can join us via our Web site at www.tortoiseadvisors.com. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
